Exhibit 99.1 NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Reports Year-Over-Year Revenue Increase Lower SOP Prices and Short-Term Reductions in Salt Production Drive Earnings Decline OVERLAND PARK, Kan. (July 27, 2010) – Compass Minerals (NYSE: CMP) reports the following results of its second-quarter 2010 operations: · Sales were up 12 percent over the prior-year quarter, reflecting stronger specialty fertilizer and U.K. highway deicing sales volumes and improved salt pricing, partially offset by lower specialty fertilizer average selling prices. · Net earnings for the three months ended June 30, 2010, were $11.3 million, or $0.34 per diluted share, compared to $14.1 million, or $0.42 per diluted share, in the 2009 quarter.Excluding special items from the 2009-quarter results, net earnings were $17.1 million, or $0.51 per diluted share. · Operating earnings declined to $18.4 million in the current quarter from $34.8 million in the second quarter of 2009,primarily due to lower average selling prices for sulfate of potash specialty fertilizers and the impact of reduced salt production. · Second-quarter cash flow from operations increased $57 million over the prior-year quarter.For the six months ended June 30, 2010, cash flow from operations nearly doubled to $171.1 million from $88.3 million for the six months ended June 30, 2009. “We posted solid sales volume increases this quarter, with gains in both our salt and specialty fertilizer segments.Second-quarter sulfate of potash demand nearly doubled from last year’s depressed volume, and we continue to expect full-year sales to exceed 300,000 tons,” said Angelo Brisimitzakis, president and CEO of Compass Minerals.“At the same time, we reported a decline in operating earnings, in large part reflecting the transition to more-sustainable SOP pricing.We also posted a short-term increase in per-unit salt costs due to significantly lower production volumes.Looking ahead, we are encouraged by the ongoing stability of our salt segment and the resurgent demand for our potash specialty fertilizer at attractive pricing.” Compass Minerals Page2of 10 Compass Minerals Financial Results (in millions, except for earnings per share) Three months ended June 30, Six months ended June 30, Sales $ Sales less shipping and handling (product sales) Operating earnings Operating margin 10
